Citation Nr: 0116787	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to April 
1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran was scheduled for a Board hearing at the RO in 
March 2001, but that hearing was canceled at the veteran's 
request.  He has not requested that he hearing be 
rescheduled.

REMAND

In the October 1998 rating decision on appeal, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for back disability.  The record reflects that in a rating 
decision rendered in April 1946, the RO granted service 
connection for a scar of the coccygeal area.  Service 
connection for back disability was not denied in this rating 
decision or any other rating decision prior to the October 
1998 rating decision on appeal.  Therefore, the RO's 
characterization of the issue in its October 1998 rating 
decision and in the statement of the case was improper.  The 
RO should have adjudicated the veteran's claim on a de novo 
basis.

The Board further notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
effective.  This liberalizing law is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran contends that he received an injury in 1945 which 
caused a pilonidal scar, and that the scar had been 
surgically removed.  He contends that since the time of the 
surgery he has had problems with his back.  He has submitted 
statements from various treating physicians.  Medical records 
obtained by the RO indicate that the veteran did receive a 
traumatic injury in service, and that he has undergone 
surgery on his back.  However, the record contains no medical 
opinion addressing the etiology of the veteran's current back 
disorder.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
VA and non-VA medical care providers who 
might possess additional supportive of 
his claim, to include any health care 
professionals who performed examinations 
for insurance or employment purposes.  
After securing any necessary release(s) 
from the veteran, the RO should attempt 
to obtain copies of all identified 
records not currently associated with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted.

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
back disability is etiologically related 
to his military service.  The rationale 
for the opinion must also be provided.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA.

6.  When the above development has been 
completed, the RO should adjudicate the 
issue of entitlement to service 
connection for a back disability on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




